Title: To George Washington from Robert Dinwiddie, 12 July 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg July 12th 1756

At the Desire & Request of Colo. Wm Byrd I recommend the Bearer Mr Henry Timberlake to Your Favour & Countenance he has great Inclinations to serve in Your Regiment & I hope

his Spirit & Behavior may recommend him to Preferment, in proper Course upon any Vacancy.
I have Acct that a number of French & Indians have invaded Augusta & committed horrid Murders &ca as usual I have order’d out Part of the Militia of four Counties to oppose them & to repell their Violences, & I am in hopes they will be able to drive them over the Mountains; but I think we shall be in continual Alarms of this kind, unless an Expedition is undertaken to drive them from the Ohio. I have wrote fully to Lord Loudon on this Subject; I believe he is arriv’d at N. York tho’ I have not any acct thereof as yet.
I wish You Health & Success in all Your Operations & I remain Sir Your most humble Servant

Robt Dinwiddie

